                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND


RYAN WAYNE HUFFER,

    Petitioner,

    v.

STEPHEN T. MOYER,
Secretary, Md. Dept. of Public Safety and
Correctional Services,                                    Civil Action No.: TDC-16-3235
J. MICHAEL STOUFFER,
Warden, Eastern Correctional Institution,
JOHN WOLFE, JR.,
Warden, Maryland Correctional Training
Center,
RICHARD DOVEY,
Warden, Maryland Correctional
Training Center,
RICKY FOXWELL and
DA YENA CORCORAN,

    Respondents.




                                   MEMORANDUM OPINION

         Petitioner Ryan Wayne Huffer, who is currently incarcerated at Eastern Correctional

Institution ("ECI") in Westover, Maryland, has filed this Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C.   S 2241.   For the reasons set forth below, the Petition will be DISMISSED

and DENIED.

                                         BACKGROUND

         Huffer is serving a 40-year sentence, with 20 years suspended, for first-degree child abuse

and second-degree assault in connection with the death of his infant son, who suffered subdural

hematomas and brain swelling from "shaken baby syndrome."            Pet. ~~ 6, 8, ECF No.1.     On
February 24, 2016, Huffer was convicted in the Circuit Court for Frederick County, Maryland

following a six-day jury trial. At the time of the filing of the Petition, Huffer was working closely

with counsel to overturn his conviction.    On September 9,2016, Huffer was transferred from the

Maryland Correctional Training Center ("MCTC") in Hagerstown, Maryland to ECl. According

to Huffer, because ECl is located on the Eastern Shore of Maryland, the transfer has subjected him

to "infinitely more stressful" conditions because he cannot receive the "support and frequent visits"

from family that he enjoyed while at MCTC and because ECl is "more dangerous" and "less

rehabilitative" than MCTC. Pet. ~ 10. Although Huffer asserts that the transfer took place despite

the fact that he "has been a model inmate with no behavioral issues since his term of incarceration

began," his Case Manager at MCTC advised him that he was transferred through "no fault of his

own" but instead because MCTC needed more room for "lower security inmates." !d. ~~ 13, 15.

        Huffer asserts that the transfer constituted the imposition of additional punishment in

violation of his right to due process because ECl is a higher security facility, he thus faces increased

potential for harm, such as from gang members, and the move disrupts his "comfort and well-

being" by separating him geographically from his attorney, family, and friends. !d. ~ 16. Although

Huffer references issues with the validity of his criminal trial and asserts that he is actually

innocent, the Petition seeks relief only as to the allegedly improper transfer.       As relief, Huffer

seeks an evidentiary     hearing, a declaratory judgment       stating that his transfer constituted

punishment, and an immediate transfer from ECl to MCTC.

                                            DISCUSSION

        Respondents seek dismissal of the Petition on the basis that Huffer has not exhausted state

and administrative remedies and that his claims are not cognizable because there has been no

change in the duration of his confinement.



                                                   2
I.       Exhaustion of State Remedies

         Respondents argue that Huffer's Petition must be dismissed because he has failed to

exhausted available state remedies. A petitioner seeking federal habeas relief must first present

each of his claims to the state courts with jurisdiction to hear them. 28 U.S.C.     S 2254(b)(1 )(A)
(2012); Gray v. Netherland, 518 U.S. 152, 161-66 (1996).        The relevant provision states that:

         An application fora writ of habeas corpus on behalf of a person in custody pursuant
         to the judgment of a State court shall not be granted unless it appears that-

            (A) the applicant has exhausted the remedies available in the courts of the
            State; or

             (B)(i) there is an absence of available State corrective process; or

            (ii) circumstances exist that render such process ineffective to protect the
            rights of the applicant.

         (2) An application for a writ of habeas corpus may be denied on the merits,
         notwithstanding the failure of the applicant to exhaust the remedies available in the
         courts of the State.

28 U.S.C.A.    S 2254(b)(1).   This exhaustion requirement applies to petitions filed pursuant to 28

U.S.C.   S 2241.   See Timms v. Johns, 627 F.3d 525, 531-32 (4th Cir. 2010) (applying exhaustion

requirements to a   S 2241   petition challenging civil commitment).

         Thus, before filing a federal habeas petition, an inmate must exhaust each claim presented

by pursuing remedies available in state court. See Rose v. Lundy, 455 U.S. 509,515,521           (1982).

Huffer has not sought relief from Maryland state courts relating to his transfer, much less received

a decision from such a court on the matter. Moreover, in this instance, exhaustion of state judicial

remedies would first require exhaustion of administrative remedies that are a precursor to judicial

review. Because Huffer's complaint relates to a case management recommendation or decision

regarding his transfer, he may not use the Administrative Remedy Procedure ("ARP") to resolve

his complaint. See Md. Code Regs. 12.02.28.04(B) (listing matters for which inmates may not use


                                                    3
the ARP to resolve).         Rather, his challenge to the transfer needed to be filed directly with the

Inmate Grievance Office ("IGO"). See Md. Code Regs. 12.07.01.04(B)(9)(c).

       If such a grievance is determined to be "wholly lacking in merit on its face," the IGO may

dismiss it without a hearing.       Md. Code Ann., Corr. Servs.        S   10-207(b)(1); see also Md. Code.

Regs. 12.07.0 1.06(B). An order of dismissal would constitute a final agency determination on the

matter. See Md. Code Ann., Corr. Servs.          S 10-207(b)(2)(ii).   Ifa hearing is deemed necessary by

the IGO, the hearing is conducted by an administrative law judge ("ALJ") ofthe Maryland Office

of Administrative Hearings. See id.        S 10-208; Md.    Code Regs. 12.07.01.07-.08. A decision of the

ALJ denying all relief to the inmate is considered a final agency determination.                Md. Code Ann.,

Corr. Servs.   S 10-209(b)(1 )(ii);   Md. Code Regs. 12.07.01.1 0(A)(2). Ifthe ALJ concludes that the

inmate's complaint is wholly or partly meritorious, the decision constitutes a recommendation to

the Secretary of Department of Public Safety and Correctional Services, who must make a final

agency determination within 15 days after receipt of the ALl's proposed decision. See Md. Code

Ann., Corr. Servs.      S   10-209(b)(2), (c)(1); Md. Code Regs. 12.07.01.10(B)(4).            The final agency

determination       is subject to judicial review in "the circuit court of the county in which the

complainant is confined."         See Md. Code Ann., Corr. Servs.          S   10-210(b)(2).   Upon receiving a

decision from the circuit court, the inmate may seek review of the circuit court's decision by the

Maryland Court of Special Appeals through the filing of an application for leave to appeal. See

Corr. Servs.    S   10-21O(c)(2). If the application for leave to appeal is granted but relief is denied,

the inmate may file a petition for a writ of certiorari in the Maryland Court of Appeals. See Md.

Code Ann., Cts. & Jud. Proc.          S   12-202. Exhaustion of state remedies for purposes of federal

habeas review includes completion of all of these stages of review. See Granberry v. Greer, 481

U.S. 129, 134-35 (1987).



                                                        4
        There is no dispute that Huffer did not pursue the state remedies available to him prior to

filing this Petition.   Although Huffer asserts that he filed both an ARP grievance and lGO

grievance regarding his transfer, he acknowledges that neither complaint had been resolved at the

time that he filed the Petition and does not claim to have pursued remedies in state court. Although

Huffer contends that his failure to exhaust alternative remedies should be excused because of the

need for immediate relief in light of the alleged dangers he faces at ECl, that argument is

unpersuasive because it fails to address why he could not have pursued such emergency relief in

the state courts. See Braden v. 30th Judicial Or. Ct. of Ky., 410 U.S. 484, 489-90 (1973) ("It is

important that petitioners reach state appellate courts, which can develop and correct errors of state

and federal law and most effectively supervise and impose uniformity on trial courts.").          The

Petition will therefore be dismissed for failure to exhaust state remedies.

II.     Due Process Clause

        Respondents also assert that where Huffer does not challenge the fact of his imprisonment

and does not claim the transfer from MCTC to ECl increased the duration of his confinement, he

has no basis for habeas relief. The United States Supreme Court has held that the Due Process

Clause does not protect a prisoner against transfer from one institution to another within the state

prison system. Meachum v. Fano, 427 U.S. 215,224 (1976). To the extent that conditions at ECl

may be different from those at MCTC, where there has been no change in the duration of a

sentence, a prisoner lacks a liberty interest protected by the Due Process Clause in avoiding

particular conditions of confinement, unless those conditions "impose atypical and significant

hardship on the inmate in relate to the ordinary incidents of prison life." See Sandin v. Conner,

515 U.S. 472, 484 (1995). Here, Huffer has made no showing that the conditions at ECl meet that




                                                  5
stringent standard. Accordingly, even if the Court were to consider the Petition on the merits, it

would be denied.

III.    Certificate of Appealability

        Rule 11(a) of the Rules Governing Section 2254 Cases ("Section 2254 Rules") provides

that the district court "must issue or deny a certificate of appealability when it enters a final order

adverse to the applicant" on a   S 2254   petition. This requirement applies to a   S 2241    petition. See

Section 2254 Rule 1(b) (providing for application of the Section 2254 Rules to any habeas

petition). Because the accompanying Order is a final order adverse to the applicant, Huffer must

receive a certificate of appealability before an appeal may proceed. 28 U.S.C.          S 2253(c)(l).
        When a district court rejects constitutional claims on the merits, a petitioner satisfies the

standard by demonstrating that "jurists of reason could disagree with the district court's resolution

of [the] constitutional claims or that jurists could conclude the issues presented are adequate to

deserve encouragement to proceed further." Buck v. Davis, 137 S. Ct. 759, 773 (2017) (quoting

Miller-El v. Cockrell, 537 U.S. 322, 327 (2003)). When a petition is denied on procedural grounds,

the petitioner meets the standard with a showing that reasonable jurists "would find it debatable

whether the petition states a valid claim of the denial of a constitutional right" and "whether the

district court was correct in its procedural ruling." Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        Huffer's claims are dismissed on both procedural grounds and the merits. Upon review of

the record, the Court finds that Huffer has not made the requisite showing under the applicable

standard.   The Court therefore declines to issue a certificate of appealability.         Huffer may still

request that the United States Court of Appeals for the Fourth Circuit issue such a certificate. See

Fed. R. App. P. 22(b); Lyons v. Lee, 316 F.3d 528, 532 (4th Cir. 2003) (considering whether to

grant a certificate of appealability after the district court declined to issue one).



                                                    6
                                      CONCLUSION

        For the foregoing reasons, Huffer's Petition for Writ of Habeas Corpus, ECF No.1,   is

DISMISSED and DENIED. A separate Order shall issue.




Date:   September 24,2019
                                                  THEODORE D. CHUA
                                                  United States District dge




                                              7
